Title: From John Adams to Elizabeth Brown, 10 December 1785
From: Adams, John
To: Brown, Elizabeth


     
      Madame
      Grosvenor Square Decemr 10th 1785
     
     I have this moment received your favour of the 8th of this month, inclosed a Letter from your unkle Warren of the 30th of August which is returned to you here inclosed.
     I sent off your former Letter with my first dispatches to New York, there not being any Vessell at that time bound to Boston.— you ask my advice Madame, and I hold myself bound by every obligation to give it you according to the best of my judgment: and if there is any Way in which I can be of service to you I beg of you freely to command me— I owe every Civility and service in my power to the Daughter of a Gentleman whom I always Loved as one of my best Friends, esteemed as one of the best and admired as one of the greatest Men I ever knew. If it can consist with your Views to go to Boston, there is no doubt to be made, that it would be the surest Course you can take, to secure your Property in the most advantageous manner. you alone are the judge of this.
     you ask my advice concerning a Lawyer. you have a Brother in Law Madame—Benjamin Lincoln Esqr, who although personally unknown to me has an undoubted Character as a Man of Honour & abilities in his Profession. But if his connections in the Family are an objection to him you will find either in the Honourable John Lowell Esqr or in William Tudor Esqr a Lawyer who will do your Business with all the Care and Fidelity you Can desire—
     If you go to America Madame—Mr Brown I presume will go with you— if you send a Letter of Attorney it must be executed by him as well as you—
     The Failure of your Uncles is an Event as unexpected and unaccountable to me as any thing that could have happened, and the state of affairs in and about Boston is so precarious in Money matters, that if Mr Brown and you can go there, I should certainly advise it.— you may there secure your Interest and Principle in any manner you may find most agreeable to you,—but if you write, I will with pleasure inclose any Letters for you by the earliest opportunities I hear of— it would be well to send Duplicates & Triplicates that the Chances of a safe arrival may be multiplied
     I am extreemly sensible Madame of your Politeness & Kindness in sending two Baskets of Game, yet I Confess to you they hert my feelings as I seemed to be accepting a reward for doing a very

inconsiderable service for a Lady whose Person and Family I hold in the highest estimation be so good as to present my Regards to Mr Brown—and / beleive me yrs &c—
    